DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 08, 2021.


Reason for Allowance

Claims 1-3, 5-6, 8-14, 17-23 and 27 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5-6, 8-14, 17-23 and 27 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on July 08, 2021 and applicant’s amendment and arguments submitted on November 08, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2016/0237657 A1 of Carpenter et al, discloses a monitoring system for monitoring a ground-engaging product secured to earth working equipment, the system comprising: a base attached to earth working equipment; a ground-engaging product having an exterior surface subject to wear during use and an interior surface opposing the base of the earth working equipment to which the product is secured during use; a lock to secure the product to the base; a monitoring device secured to one of the product and the lock, the monitoring device including an electronic device for identifying a characteristic of the product and a communication device for wirelessly communicating information about the characteristic, the communication device being outward of the interior surface; and a remote device remote from the monitoring device to wirelessly communicate with the communication device to obtain the information about the characteristic for use by a user.

U.S. Publication No. 2014/0311762 A1 of Behmlander et al, discloses a monitoring system is disclosed for use with a machine. The erosion monitoring system may have an ultrasonic sensor embedded within a replaceable cutting edge of a ground engaging tool connectable to the machine. The erosion monitoring system may also have a wireless communication element associated with the ultrasonic sensor, and a 

U.S. Publication No. 2015/0149049 A1 of Bewley et al, discloses a process and tool for monitoring the status, health, and performance of wear parts used on earth working equipment. The process and tool allow the operator to optimize the performance of the earth working equipment. The tool has a clear line of site to the wear parts during use and may be integrated with a bucket or blade on the earth working equipment.

U.S. Publication No. 2015/0211214 A1 of Dallard et al, discloses a connection assembly for mounting a ground engaging tool to earthmoving equipment includes a body into which is received a resilient means, a force applying member, a locking member with an O-ring seal to be received in an annular channel around the locking member, a locking member stop received in a hole in the locking member, and a body stop to be fitted into an aperture under the body. The locking member stop prevents the force applying member from rotating within the body when the bolt is rotated and advances the piston by threaded engagement.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						November 20, 2021           Primary Examiner, Art Unit 2685